DISMISS and Opinion Filed August 26, 2022




                                     SIn The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00668-CV

                    IN THE INTEREST OF A.G., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-22-00411-X

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Garcia
       The Court questioned its jurisdiction over this appeal because there did not

appear to be an appealable order. We directed appellant to file, by August 8, 2022,

a letter brief addressing the jurisdictional issue and cautioned her that failure to

comply may result in dismissal of the appeal without further notice. As of today’s

date, appellant has not responded.

      It is well settled that appellate courts have jurisdiction over final judgments

and certain interlocutory orders as permitted by statute. See Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(a) (listing appealable interlocutory orders). Appellant appeals from the trial

court’s July 19, 2022 order requiring her to participate in services provided by the
Texas Department of Family and Protective Services. This order was pursuant to

section 264.203 of the Texas Family Code. See TEX. FAM. CODE ANN. § 264.203(a).

An order directing a parent to participate in child and family services pursuant to

section 264.203 is not a final order or an order that is subject to interlocutory

appeal. See Interest of A.S., No. 07-19-00093-CV, 2019 WL 1389365, at *1 (Tex.

App.—Amarillo Mar. 27, 2019, no pet.) (mem. op.); In re N.N., No. 08-18-00049-

CV, 2018 WL 1790483, at *1, (Tex. App.—El Paso Apr. 16, 2018, no pet.) (mem.

op.).

        Because the appealed order is not a final judgment or appealable interlocutory

order, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE
220668F.P05




                                         –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

IN THE INTEREST OF A.G., A               On Appeal from the 305th Judicial
CHILD                                    District Court, Dallas County, Texas
                                         Trial Court Cause No. JC-22-00411-
No. 05-22-00668-CV                       X.
                                         Opinion delivered by Justice Garcia.
                                         Justices Molberg and Reichek
                                         participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.



Judgment entered August 26, 2022




                                   –3–